Citation Nr: 1815274	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-13 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for skin cancer of the ears.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1955 to March 1958.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2015, the matter was remanded for additional development.

[The Board's October 2015 remand also addressed a claim seeking service connection for frostbite of the ears.  A February 2018 rating decision granted the Veteran service connection for frostbite of both ears and residual scars, thereby resolving the claim.  It is no longer before the Board.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record before the Board leaves unanswered medical questions critical to proper consideration of the matter at hand.  In the previous remand, the Board instructed that the Veteran should be examined by an appropriate physician to ascertain whether or not he has skin cancer of the ears and the likely etiology of such disability.  On May 2016 VA examination, the examiner, a preventive medicine and occupational environmental medicine specialist, opined that the Veteran's skin cancer of the ears was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that similar skin cancers have affected areas other than his ears (face, scalp, and back) that did not have cold weather injury and, additionally, that he has two risk factors for skin cancer: he has a light complexion and his occupation was that of a City of Tulsa employee for the sewer department during and worked outdoors a significant amount of time (was exposed to sunlight).

In a February 2018 statement, the Veteran's representative cited the Board's remand instruction that the Veteran be examined by "an appropriate physician" and argued that, because the May 2016 examiner is not identified either as a dermatologist or oncologist, she lacks the required competence of an appropriate physician to evaluate the Veteran's claimed skin cancer and render a competent medical nexus opinion.  There is nothing in the record to suggest that the May 2016 examiner, who is a medical professional, lacks the requisite training/expertise to offer an opinion regarding the etiology of skin cancers.  

However, the Board finds the May 2016 VA examination and opinion to be inadequate in other ways.  While the examiner noted that the Veteran has other risk factors and that has had skin cancers in areas to which he has not been subjected to cold injury, she did not indicate whether or not his acknowledged cold injury could be another etiological factor for the development of skin cancer.  Furthermore, the February 2018 award of service connection for residuals of frostbite to both ears and scars raises a secondary service connection theory of entitlement which is not addressed by adequate medical opinion evidence in the record.  Accordingly, further development for an adequate medical advisory opinion in this matter is necessary.

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran's record to be forwarded to an appropriate physician, such as a dermatologist or oncologist, for review and an advisory medical opinion that responds to the following [if further examination of the Veteran is deemed necessary for an opinion sought, such should be arranged]:

a)  Please identify the likely etiology for each skin cancer disability entity of the ear(s) shown.  Specifically, is it at least as likely as not (a 50 percent or better probability) that it was incurred in service, to include as due to a cold injury therein (to which his service-connected frostbite of the ears is attributed)?  The rationale for this opinion must include, with citation to medical literature, whether cold injury is a known risk factor for the development of skin cancer.

b)  If the response to (a) is no, is it at least as likely as not (a 50 percent or better probability) that the Veteran's skin cancer of the ears was either caused or aggravated [The opinion must address aggravation.] by (increased severity due to) his service-connected frostbite and scars of the ears?    

The consulting expert must explain the rationale for all opinions, citing to supporting factual data and medical literature.

2.  The AOJ should then review the expanded record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

